IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 767 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
TYLER T. HEAGY,                           :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.